UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING [] Form 10-K [] Form 20-F [] Form 11-K [X] Form 10-Q [] Form 10-D [] Form N-SAR [] Form N-CSR For the period ended September 30, 2010 [] Transition Report on Form 10-K. [] Transition Report on Form 20-F. [] Transition Report on Form 11-K. [] Transition Report on Form 10-Q. For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION MULTIPLAYER ONLINE DRAGON, INC. Full Name of Registrant 333-159896 SEC File Number 12F, World Trade Centre No. 25 Tongxing Street Zhongshan District Dalian, China 116001 Address of principal executive office, including zip PART II - RULES 12B-25 and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25, the following should be completed. (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report of Form 10-K, Form 20-F, 11K or Form N-SAR, or portion thereof, will be filed on or before the fifteenthcalendar day following the prescribed due date; or the subject quarterly report oftransition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE The company’s auditor was unable to complete their review of the quarterly report. PART IV - OTHER INFORMATION 1. Name and telephone number of person to contact in regard to this notification. Yuan Kun Deng 130 7988-8886 2. Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed?If answer is no, identify reports. Yes [X] No [] 3. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes [] No [X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. MultiPlayer Online Dragon, Inc. has caused this notification to signed on its behalf by the undersigned hereunto duly authorized, on this 15th day of November 2010. MULTIPLAYER ONLINE DRAGON, INC. BY: YUAN KUN DENG Yuan Kun Deng President, Principal Accounting Officer, Principal Executive Officer, Principal Financial Officer, Secretary/Treasurer and sole member of the Board of Directors -2-
